 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMIEN WASHINGTON,                                 No. 1:18-cv-00513-DAD-JLT (PC)
12                        Plaintiff,
13            v.                                         ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS
14    M. SEXTON, et al.,
                                                         (Doc. No. 77)
15                        Defendants.
16

17

18           Plaintiff Jamien Washington is a state prisoner proceeding pro se and in forma pauperis in

19   this civil rights action brought pursuant to 42 U.S.C. § 1983. This matter was referred to a United

20   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On May 5, 2021, the assigned magistrate judge issued findings and recommendations,

22   finding that plaintiff had failed to exhaust his administrative remedies prior to filing suit as

23   required and recommending that defendants’ motion for summary judgment (Doc. No. 64) be

24   granted. (Doc. Nos. 77.) Those findings and recommendations were served on plaintiff and

25   contained notice that any objections thereto were to be filed within fourteen (14) days after

26   service. (Id. at 11.) To date, no objections to the findings and recommendations have been filed

27   with the court, and the time in which to do so has now passed.

28   /////
                                                         1
 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 2   de novo review of the case. Having carefully reviewed the entire file, the court finds the findings

 3   and recommendations to be supported by the record and by proper analysis.

 4          Accordingly,

 5          1.      The findings and recommendations issued on May 5, 2021 (Doc. No. 77) are

 6                  adopted in full;

 7          2.      Plaintiff’s motion challenging the exhaustion of his administrative remedies (Doc.

 8                  No. 62) is denied;

 9          3.      Defendants’ motion for summary judgment (Doc. No. 64) is granted; and

10          4.      The Clerk of the Court is directed to close this case.

11   IT IS SO ORDERED.
12
        Dated:     June 21, 2021
13                                                      UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
